Citation Nr: 1108040	
Decision Date: 03/01/11    Archive Date: 03/09/11

DOCKET NO.  08-01 054	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to service connection for cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and Daughter




ATTORNEY FOR THE BOARD

Robert J. Burriesci, Associate Counsel


INTRODUCTION

The Veteran had active service from December 1968 to July 1970.  The Veteran died in January 2007 and the appellant is the surviving spouse of the Veteran.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2007 rating decision of the Department of Veterans Affairs Regional Office (RO) in Jackson, Mississippi

The appellant requested a hearing before a decision review officer (DRO) in connection with the current claim, which was held in March 2008.  The appellant and daughter testified at that time and the hearing transcript is of record.  


FINDINGS OF FACT

1.  The Veteran died in January 2007, as the result of liver cancer with metastasis of the larynx.

2.  At the time of his death, the Veteran was service-connected for residuals of squamous cell carcinoma of the larynx, status post total laryngectomy with bilateral neck dissections.

3.  The preponderance of the medical evidence shows that the Veteran's death was not related to an injury or disease of service origin or to a service-connected disability.


CONCLUSION OF LAW

A disability incurred in or aggravated by service did not cause or contribute substantially or materially to the Veteran's death.  38 U.S.C.A. §§ 1112, 1113, 1131, 1137, 1310 (West 2002); 38 C.F.R. §§ 3.303, 3.309, 3.312 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide in accordance with 38 C.F.R. § 3.159.  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

Here, the VCAA duties to notify indicated above were satisfied by way of a letter sent to the appellant in March 2007 that fully addressed the above indicated notice elements and was sent prior to the initial AOJ decision in this matter.  The letter informed the appellant of what evidence was required to substantiate the claim and of the appellant's and VA's respective duties for obtaining evidence.  

In addition, in the context of a claim for Dependency and Indemnity Compensation (DIC) benefits, section 5103(a) notice must include (1) a statement of the conditions, if any, for which a Veteran was service connected at the time of his or her death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service connected.  Hupp v. Nicholson, 21 Vet. App. 342, 352-53 (2007).  While there are particularized notice obligations with respect to a claim for DIC benefits, there is no preliminary obligation on the part of VA to conduct a predecisional adjudication of the claim prior to providing a section 5103(a)-compliant notice.  

Here, the VCAA duty to notify has not been satisfied with respect to a statement of the conditions, if any, for which a Veteran was service connected at the time of his death.  The Board, however, determines that this error is nonprejudicial because: (1) based upon the communications sent to her over the course of this appeal, she clearly has actual knowledge of the evidence she is required to submit; and (2) based upon her contentions and the communications provided to her by VA over the course of this appeal, she reasonably understands from the notices provided what was needed.  She has submitted numerous statements indicating why she believes that the Veteran's death was related to his service-connected s squamous cell carcinoma of the larynx disability.  Based upon these statements, it is clear that she was aware what the Veteran's service-connected disability was, and that she was required to submit evidence in support of a finding that his death was related to a service-connected disability.

In addition, all VCAA notices provided by VA were clear and pertinent to the appellant's contentions, such that a reasonable person could understand what was required to prove the claim.  So, overall, she was afforded a meaningful opportunity to participate in the adjudication of her claim.  See Overton v. Nicholson, 20 Vet. App. 427, 435 (2006).  And significantly, there is no allegation or evidence that the content error affected the essential fairness of the adjudication of the claim.

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. Court of Appeals for Veterans Claims (Court) held that, upon receipt of an application for a service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  In this case, although the notice provided did not address either the rating criteria or effective date provisions that are pertinent to the appellant's claim, such error was harmless given that service connection is being denied, and hence no rating or effective date will be assigned with respect to this claim.  

VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service medical records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained the Veteran's VA treatment records.  The Veteran's medical record was reviewed and VA medical opinions were provided in December 2007, December 2008, and March 2009.  Significantly, neither the appellant nor her representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained or recorded efforts have been undertaken to obtain.  Hence, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II.  Service Connection for the Cause of Death

Service connection for the cause of a Veteran's death may be granted if a disability incurred in or aggravated by service was either the principal, or a contributory cause of death.  38 C.F.R. § 3.312(a).

For a service-connected disability to be the principal cause of death, it must singly or with some other condition be the immediate or underlying cause, or be etiologically related.  38 C.F.R. § 3.312(b).  For a service-connected disability to constitute a contributory cause, it must contribute substantially or materially. It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  38 C.F.R. § 3.312(c).

Within this framework, the Board must consider the laws that otherwise govern the issue. Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  A current disability must be related to service or to an incident of service origin.  A claimant seeking disability benefits must establish the existence of a disability and a connection between a Veteran's service and the disability.  Boyer v. West, 210 F.3d 1322 (Fed. Cir. 2000); Maggitt v. West, 202 F.3d 1370 (Fed. Cir. 2000).

Service connection may be granted on a presumptive basis for certain chronic diseases, including malignant tumors, if they are shown to be manifest to a degree of 10 percent or more within one year following a Veteran's separation from active military service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

A Veteran may be entitled to a presumption of service connection if he or she is diagnosed with certain enumerated diseases associated with exposure to certain herbicide agents and meets certain other requirements.  See 38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307, 3.309.  Specifically, a Veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  A Veteran who served in the Republic of Vietnam shall be presumed to have been exposed to herbicide.  38 U.S.C.A. § 1116.  In this case, the Veteran's service personnel records indicate that he served in the Republic of Vietnam during active service and is, therefore, presumed to have been exposed to herbicides.

Diseases associated with exposure to certain herbicide agents, listed in 38 C.F.R. § 3.309(e), will be considered to have been incurred in service under the circumstances outlined in that section even though there is no evidence of such disease during the period of service.  The Veteran's metastatic sarcomatoid carcinoma of the liver, however, is not among these diseases or disorders.  38 C.F.R. §§ 3.307(a)(6)(iii); 3.307(d), 3.309(e).  The availability of presumptive service connection for a disability based on exposure to herbicides, however, does not preclude an appellant from establishing service connection with proof of direct causation.  Stefl v. Nicholson, 21 Vet. App. 120 (2007); see also Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  Presumptive periods are not intended to limit service connection to diseases so diagnosed when the evidence warrants direct service connection.  The presumptive provisions of the statute and VA regulations implementing them are intended as liberalizations applicable when the evidence would not warrant service connection without their aid.  38 C.F.R. § 3.303(d).

The Veteran died in January 2007.  Initially the Certificate of Death listed the cause of the Veteran's death as sudden cardiac death.  Subsequently, the Certificate of Death was amended and the cause of the Veteran's death was changed to liver cancer with metastasis of the larynx.

During his lifetime, service connection was in effect for residuals of squamous cell carcinoma of the larynx, status post total laryngectomy with bilateral neck dissections.

Because no malignant tumors of the liver were diagnosed within the applicable one year presumptive period following his separation from service, service connection for the cause of the Veteran's death on a presumptive basis is not warranted.  See 38 C.F.R. § 3.309.

While the Veteran in this case had service in Vietnam and may therefore be presumed to have been exposed to Agent Orange, his terminal liver cancer is not a type of cancer that has been shown to have a positive association with exposure to herbicides.  Therefore, entitlement to service connection for the cause of the Veteran's death is not warranted on a presumptive basis, based upon exposure to herbicide agents.  See 38 C.F.R. §§ 3.307(a)(6)(iii); 3.309(e).

The appellant contends that the Veteran's terminal liver cancer was caused by his service-connected larynx cancer.  The appellant has indicated that physicians have told her that there was no way they could tell if the Veteran's cancer in his throat had caused his liver cancer and that the Veteran's liver cancer was very rare.  The appellant indicated that when the Veteran was treated with chemotherapy in December 2006, it was mentioned that the Veteran had spots on his lungs, suggesting that his service-connected cancer of the larynx played a role in his death.

In January 2007, in a treatment note shortly before the Veteran's death, the Veteran was noted to be diagnosed with anemia, sarcomatoid carcinoma of the liver, fecal occult blood test positive, status post laryngectomy and bilateral neck dissection for laryngeal cancer, and anxiety.

In December 2007, a VA medical opinion was obtained based upon a review of the claims file.  The examiner stated that the Veteran had been afforded a VA examination in October 2006, and that at that time there was no evidence of recurrent or residual squamous cell carcinoma of the larynx.  The Veteran was examined by an ENT in October 2006, and it was noted that the Veteran had no evidence of local or regional recurrent of his squamous cell carcinoma.  The examiner noted that the Veteran was admitted to the Jackson VA Medical Center in October 2006, for a fever and that an extensive workup revealed a large liver mass and bilateral lung nodules.  A biopsy of the liver mass revealed the diagnosis of sarcomatoid carcinoma, primary site unknown.  The pathology specimen was sent to the Department of Defense Armed Forces Institute of Pathology, which reported the sarcomatoid carcinoma.  The pathology report was discussed with the pathologist and the malignancy was definitely a carcinoma and not a sarcoma.  The Veteran was discharged from the Jackson VA Medical Center in January 2007, to home hospice for palliative care.  The examiner rendered the opinion that there is no relationship between the Veteran's sudden cardiac death and his service-connected residuals of squamous cell carcinoma of the larynx as there was no evidence of recurrent or residual squamous cell carcinoma.  The examiner reported that the Veteran's death was due to the metastatic sarcomatoid carcinoma of the liver.

In December 2008, a VA medical opinion was obtained based upon a review of the claims file.  The examiner noted that he December 2007, examination report was reviewed.  The examiner noted that the Veteran was diagnosed with T2 N1 M0 squamous cell carcinoma of the larynx, status post total laryngectomy and bilateral neck dissections with postoperative radiation therapy which was completed in November 2005.  The Veteran was followed in the ENT clinic without evidence of any recurrent disease.  The Veteran was noted to have had a VA Compensation and Pension (C&P) ENT examination in October 2006 that revealed no evidence of any recurrent or residual cancer of the larynx.  The examiner noted that the Veteran was admitted to the VA Medical Center in Jackson, Mississippi, in October 2006, with a history of fever, underwent a workup, and was ultimately diagnosed with malignant neoplasm consistent with sarcomatoid carcinoma of the liver with the primary site unknown.  The examiner reported that pathological studies performed at the Department of Defense Armed Forces Institute of Pathology reported the diagnosis as sarcomatoid carcinoma.  The examiner noted that a November 2006, oncology note revealed that the sacromatoid carcinoma was possibly of bile duct origin.  The examiner continued to indicate that the Veteran was treated with chemotherapy.  Subsequently, after it was determined that chemotherapy would not be helpful it was discontinued and the Veteran was placed on palliative care and hospice care.  The Veteran was noted to have died in January 2007.

The examiner reported that the Veteran's large mass in the liver was not due to the Veteran's laryngeal cancer.  The examiner stated that it was not an opinion but a statement of fact based upon a review of the medical records as noted in the previous opinion of December 2007.  The rationale for this was that the pathology report which was, as indicated by the examiner, the definitive statement of the type of tumor.  The laryngeal tumor was noted to be a moderately differentiated squamous cell carcinoma as noted on the biopsy report of February 2005, confirmed by the surgical report of the total larygectomy with bilateral neck dissection, and the pathology report dated in November 2005.  The pathology report, which is definitive diagnosis of the liver mass, dated in November 2006, revealed the diagnosis of malignant neoplasm consistent with sarcomatoid carcinoma primary site undetermined. Therefore, the examiner reasoned, the Veteran's sarcomatoid carcinoma of the liver was not due to or a metastasis of the Veteran's original laryngeal cancer as they are two distinct and different types of cancer as documented by the pathology report.  In addition, the examiner noted that although the bilateral lung nodules were not biopsied, they more likely than not represented metastatic disease as there were multiple nodules involving both the right and left lung and multiple lesions that are more consistent with metastatic disease and not primary lung cancer.

The examiner stated that the Veteran was evaluated by the Jackson VA Medical Center ENT service for any recurrent of his laryngeal cancer.  He was seen in the ENT clinic on October 2006, and after a fiberoptic examination and CT scan of the neck the impression was that there was no evidence of local or regional recurrent of the Veteran's squamous cell carcinoma of the larynx.  The Veteran was again seen by ENTs in December 2006, complaining of increased difficulty breathing.  Fiberoptic examination of the throat and trachea and main stem bronchi did not reveal any masses and after thick tenacious mucus was cleared the Veteran had subjective improvement of breathing.  The examiner noted that by objective testing the Veteran's treating ENT doctors did not find any evidence of recurrent local or regional squamous cell carcinoma of the larynx.  

The examiner rendered the opinion that the Veteran's squamous cell carcinoma of the larynx status post laryngectomy bilateral neck dissection and radiation therapy did not cause or contribute to the Veteran's death or hasten his death or aggravate his death.  The rationale provided was that the lesion in the liver was not the same type of cancer as the laryngeal cancer.  They were two distinct and separate cancers and as they were two separate cancers, the laryngeal cancer did not metastasize to the liver.  The examiner noted that throughout his illness the objective test findings did not reveal any evidence of local or regional recurrence of squamous cell carcinoma.  The examiner stated that the Veteran's death was due to the sarcomatoid cancer of the liver and biliary tree with metastasis to the lungs.  The examiner reported that the death certificate indicated that the cause of death was sudden cardiac death but that the certificate was signed by a medical examiner and not a medical doctor.

The examiner rendered the opinion that the Veteran did not have a diagnosis of lung cancer.  He had multiple pulmonary nodules noted in both lungs that were consistent with metastatic lung disease and not primary lung cancer.  The Veterans liver tumor, after biopsy, was diagnosed as a rare tumor consistent with sarcomatoid carcinoma.  The Armed Forces Institute of Pathology suggested that a possible primary site of the biliary tree.  The examiner rendered the opinion that it was more likely than not that the Veteran's sarcomatous carcinoma of the liver metastasized to the lungs based upon the evidence that there was no local or regional recurrence of the Veteran's squamous cell carcinoma of the larynx on objective ENT evaluations.

The examiner rendered the opinion that the cancer of the larynx was neither the primary site of the Veteran's liver cancer nor did the cancer of the larynx cancer spread to the Veteran's liver.  The examiner reasoned that they were different types of cancer and there was no medical literature that supported or state that squamous cell carcinoma of the larynx will cause sarcomatoid carcinoma of the liver.  There was no evidence to support that the Veterans' death was due to his military service or to his service-connected squamous cell carcinoma of the larynx.  

Lastly the examiner stated that due to the fact that the original laryngeal cancer and the liver cancer were not the same pathological type, there is no relationship between the two cancers and no evidence that the service-connected squamous cell cancer of the larynx caused the sarcomatoid carcinoma of the liver, caused his death, hastened his death or aggravated his condition prior to his death.  The examiner stated that the Veteran's death was due to his end-stage sarcomatoid cancer of the liver.

In March 2009, a VA medical opinion was obtained based upon a review of the claims file.  The examiner reported that the VA examinations and opinions of December 2007, and December 2008, were reviewed.  The examiner noted that a pathology report of October 2006 was reviewed and that the Veteran's diagnosis was sarcomatoid carcinoma.  The Department of Defense Armed Forces Institute of Pathology provided a second opinion regarding the diagnosis and diagnosed sarcomatoid carcinoma, primary site undetermined, in November 2006.  The malignancy was noted to be carcinoma and not sarcoma.  The pathology report was noted to be the definitive statement of the diagnosis and that it did not confirm the malignancy to be a soft tissue sarcoma, but rather a carcinoma.  Lastly, the examiner stated that the Veteran's death from sarcomatoid carcinoma of the liver is not a soft tissue sarcoma.

The Board finds that entitlement to service connection for the cause of the Veterans death is not warranted.  The Veteran's death certificate indicates that the Veteran died in January 2007, of liver cancer with metastasis of the larynx.  However, as noted after VA examination the death certificate was issued by a medical examiner and not a medical doctor and was subsequently amended on court motion.  After examination in December 2007, December 2008, and March 2009, the opinions were rendered that the Veteran died due to end-stage liver cancer that his liver cancer was not due to the Veteran's service-connected laryngeal cancer because they were of different pathological types, and his liver cancer was not related to his active service.  The Veteran's sarcomatoid carcinoma of the liver is not a disorder for which presumptive service connection is warranted based upon exposure to herbicides and there is no indication that this condition may otherwise be related to the Veteran's presumed exposure to herbicides.  

In this regard, the Board notes that although the Veteran's metastatic liver cancer may have metastasized to the lung, service connection on a presumptive Agent Orange basis is not warranted because the presumption is only available for primary site cancers.  In this regard, the Board points out that the United States Court of Appeals for Veterans Claims (Court) has held that a cancer metastasizing from another primary site does not warrant invoking the presumption of service connection due to Agent Orange exposure.  See Darby v. Brown, 10 Vet. App. 243 (1997).  Moreover, presumptive service connection due to Agent Orange exposure has been made expressly subject to the provisions of 38 U.S.C.A. § 1113.  See 38 U.S.C.A. § 1116(a)(1).  Section 1113(a) provides that the presumption contained in section 1116 is not applicable where there is evidence to establish that a disease that is a recognized cause of a disease within the purview of section 1116 has been suffered between the date of separation from service and the onset of any such disease.  In a precedent opinion interpreting the effect of section 1113 on claims for presumptive service connection on an Agent Orange basis, VA's General Counsel has held that presumptive service connection may not be established under 38 U.S.C.A. § 1116 and 38 C.F.R. § 3.307(a) for a cancer listed in 38 C.F.R. § 3.309(e) as being associated with herbicide exposure if the cancer developed as the result of metastasis of a cancer that is not associated with herbicide exposure.  VAOPGCPREC 18-97, 62 Fed. Reg. 37954 (1997).  Precedent opinions of the General Counsel are binding on the Board.  See 38 U.S.C.A. § 7104(c).  

Finally, the Board has considered the appellant's lay assertion that the Veteran died due to cancer that was of service origin, to include related to his service-connected cancer of the larynx, as well as his in-service Agent Orange exposure.  The Board finds, however, that the appellant, while sincere, is not competent to offer an opinion regarding the etiology of the Veteran's fatal cancer.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed.Cir.2007) (holding that "[l]ay evidence can be competent and sufficient to establish a diagnosis when ... a lay person is competent to identify the medical condition" and providing, as an example, that a layperson would be competent to identify a condition such as a broken leg, but would not be competent to identify a form of cancer). 


As the preponderance of the evidence does not associate the Veteran's terminal liver cancer to the Veteran's active service or to the Veteran's service-connected squamous cell cancer of the larynx, entitlement to service connection for the cause of the Veteran's death is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

In reaching this determination, the Board does not wish in any way to diminish the honorable service.  Although the Board is sympathetic to the appellant's claim, in light of the medical evidence showing that the Veteran died as a consequence of liver cancer that was not related in to his period of service or to his service-connected cancer of the larynx, the Board is without authority to grant the claim on an equitable basis, and instead is constrained to follow the specific provisions of law.  See 38 U.S.C.A. § 7104 (West 2002); Taylor v. West, 11 Vet. App. 436, 440-41 (1998); Harvey v. Brown, 6 Vet. App. 416, 425 (1994).


ORDER

Entitlement to service connection for cause of the Veteran's death is denied.



____________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


